Exhibit 10.27

RESTRICTED UNIT AWARD AGREEMENT


This Restricted Unit Award Agreement (“Agreement”), effective as of January 14,
2016 (the “Grant Date”), is between Valero Energy Partners GP LLC (the
“Company”) and ________________ (the “Participant”), a participant in the Valero
Energy Partners LP 2013 Incentive Compensation Plan (the “Plan”). All
capitalized terms contained in this Agreement shall have the definitions given
to them in the Plan unless otherwise defined herein. The terms of this Award are
set forth below.


1.
Award. The Participant is awarded 1,986 Restricted Units under the Plan. The
Restricted Units are granted hereunder in tandem with an equal number of
Distribution Equivalent Rights (“DERs”).

2.
Restricted Period. The Restricted Units granted hereunder are subject to a
Restricted Period as follows. Except to the extent otherwise provided in the
Plan, the Participant’s rights to and interest in the Restricted Units described
herein shall vest and accrue to the Participant in the following increments:
662 Restricted Units on January 14, 2017; 662 Restricted Units on January 14,
2018; and 662 Restricted Units on January 14, 2019. The restrictions may
terminate prior to the expiration of such periods as set forth in the Plan. Upon
the vesting of each Restricted Unit awarded under this Agreement, the
Participant will be entitled to receive an unrestricted common Unit of Valero
Energy Partners LP.

3.
DERs. DERs with respect to the Restricted Units will be paid to the Participant
in cash as of each record payment date during the period such Restricted Units
are outstanding. The DERs are subject to the same restrictions as the Restricted
Units.

4.
Code Section 409A. The issuance of shares under this Award shall be made on or
as soon as reasonably practical following the applicable date of vesting, but in
any event no later than the 15th day of the third month following the end of the
year in which the applicable date of vesting occurs. With respect to the receipt
of DERs, the cash payment made in connection therewith shall be made by the last
day of the fiscal quarter during which cash distributions are made by the
Partnership, but in any event by no later than the 15th day of the month
following the end of the year in which the applicable cash distributions are
made by the Partnership. This Agreement and the award evidenced hereby are
intended to comply, and shall be administered consistently, in all respects with
Section 409A of the Code and the regulations promulgated thereunder. If
necessary in order to ensure such compliance, this Agreement may be reformed
consistent with guidance issued by the Internal Revenue Service.

5.
Assignment/Encumbrance. Neither this Award nor any right under this Agreement
may be assigned, alienated, pledged, attached, sold, or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution. This Agreement shall be binding upon the parties hereto and
their respective heirs, legal representatives, and successors.

6.
The Plan. By accepting this Award, the Participant hereby accepts and agrees to
be bound by all of the terms, provisions, conditions, and limitations of the
Plan, and any subsequent amendment or amendments, as if the same had been set
forth in this Agreement.

7.
Governing Law. This Agreement shall be governed by the laws of the State of
Texas.



VALERO ENERGY PARTNERS GP LLC
 
Participant:
 
 
 
 
by:
 
 
 
 
Joseph W. Gorder
 
 
 
Chief Executive Officer
 
 


